THE plaintiff in error was convicted of a conspiracy to obtain money from Jefferson county by means of the confidence game. The prosecution arose under the joint indictment involved in the recently-considered case ofOlde v. People, 112 Colo. 15, 145 P.2d 100. The Attorney General has filed a confession of error, consenting to the reversal of the judgment of conviction and *Page 151 
the remanding of the cause to the district court for such further action as may be indicated. In these circumstances, in accord with our pronouncements in the opinions in Soto v. People, 64 Colo. 528, 173 Pac. 399, andRichardson v. People, 69 Colo. 155, 170 Pac. 189, the judgment is reversed and the cause remanded.